DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-6 are pending. 

Response to Arguments

2.`	In light of the terminal disclaimer filed 04/18/2022, the double patenting rejection for claims 1-6 is withdrawn.

3.	In light of the amendments to the claims, the 35 U.S.C. 112(b) rejection of claims 1-6 are withdrawn. 

Terminal Disclaimer

4.	The Terminal Disclaimer filed 04/18/2022 is approved and entered. 

Allowable Subject Matter

5.	Claims 1-6 are allowed.

Reasons for Allowance

6.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-6 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… wherein the number of SIG-B symbols subfield indicates a number of SIG- B symbols in the SIG-B field when the SIG-B compression subfield indicates that a full bandwidth containing the first frequency subband and the second frequency subband is not allocated for multi-user (MU) MIMO transmission, and the number of SIG-B symbols subfield indicates a number of MU MIMO users when the SIG-B compression subfield indicates that the full bandwidth is allocated for MU MIMO transmission…in combination with other limitations recited as specified in claim 1.

The first prior art of record is Stacey Robert, Specification Framework for TGax, IEEE 80 2.11-15/0132r12, IEEE, 2015.12, Figures 1-2, Section 3.2.4, 3.2.5 (as cited in the IDS dated 11/22/2019) hereafter Stacey. Stacey Figures 1 and 2 disclose HE-SIG-A, HE-SIG-B common field, HE-SIG-B channel 1, HE-SIG-B channel 2. Stacey page 7, table entries for “SIGB Number Of Symbols”, “SIGB Compression Mode” disclose the number of SIG-B symbols subfield indicates a number of MU MIMO users when the SIG-B compression subfield indicates that the full bandwidth is allocated for MU MIMO. However, Stacey does not explicitly disclose wherein the number of SIG-B symbols subfield indicates a number of SIG- B symbols in the SIG-B field when the SIG-B compression subfield indicates that a full bandwidth containing the first frequency subband and the second frequency subband is not allocated for multi-user (MU) MIMO transmission.

The second prior art of record is Azizi et al, US 2016/0127948 (as cited in the IDS dated 11/22/2019) hereafter Azizi. Azizi Fig, 2 [0029] discloses the short preamble format 200 may include a legacy short training field (L-STF) 202, legacy long training field (L-LTF) 204, legacy signal field (L-SIG) 206, high-efficiency signal-A field (HE-SIG-A) 208, HE-SIG-B field 210, and high-efficiency long training field (HE-LTF) 212. However, Azizi does not explicitly disclose wherein the number of SIG-B symbols subfield indicates a number of SIG- B symbols in the SIG-B field when the SIG-B compression subfield indicates that a full bandwidth containing the first frequency subband and the second frequency subband is not allocated for multi-user (MU) MIMO transmission, and the number of SIG-B symbols subfield indicates a number of MU MIMO users when the SIG-B compression subfield indicates that the full bandwidth is allocated for MU MIMO. 

The third prior art of record is Sun et al, US 2016/0204912 (as cited in the IDS dated 11/22/2019) hereafter Sun. Sun Fig. 2, [0045] discloses a data unit 200 occupies a cumulative bandwidth other than 80 MHz, each of the HE-SIG-A is duplicated over a corresponding number of 20 MHz sub-bands of the whole bandwidth of the data unit and the HE-SIG-B 212 is duplicated over a corresponding number of 40 MHz sub-bands of the whole bandwidth of the data unit. However, Sun does not explicitly disclose wherein the number of SIG-B symbols subfield indicates a number of SIG- B symbols in the SIG-B field when the SIG-B compression subfield indicates that a full bandwidth containing the first frequency subband and the second frequency subband is not allocated for multi-user (MU) MIMO transmission, and the number of SIG-B symbols subfield indicates a number of MU MIMO users when the SIG-B compression subfield indicates that the full bandwidth is allocated for MU MIMO.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lou et al, US 2018/0007712 paragraph [0104] the dedicated SIG field includes a user station identity or a compressed version identity, which indicates that the user station is assigned on that resource block. The HE-SIG-B field is the dedicated SIG field.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469